 

Exhibit 10.16

 

 

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED DIRECTORS RETIREMENT PLAN

 

This AMENDMENT NO. 1 TO THE AMENDED AND RESTATED DIRECTORS RETIREMENT PLAN (this
“Amendment”) is hereby adopted by Hudson Valley Bank, N.A. (the “Bank”) on
December __, 2014.  

 

WHEREAS, the Corporation adopted the Amended and Restated Directors Retirement
Plan (the “Plan”), effective May 1, 2014; and

 

WHEREAS, the Plan was frozen on December 31, 2008; and

 

WHEREAS, the Corporation desires to adopt the following clarifying provisions to
the Plan pursuant to Section 409A of the Internal Revenue Code of 1986, as
amended.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Plan is hereby amended as follows:

1.  Amendment to Article Thirteen.  Article Thirteen of the Plan is hereby
amended and restated as follows:

“The Bank, through its Board of Directors, reserves the right to amend this
Plan, at any time.  Notwithstanding anything in the Plan to the contrary, the
Plan is permitted to be terminated by the Bank under the following circumstances
and conditions:

(a)The Bank may terminate the Plan within 12 months of a corporate dissolution
taxed under Section 331 of the Internal Revenue Code, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in Director’s gross income in the latest
of: (i) the calendar year in which the Plan terminates; (ii) the calendar year
in which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.

(b)The Bank (or any successor) may terminate the Plan by irrevocable action
within the 30 days preceding, or 12 months following, a Change in Control,
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Bank are terminated so that the Director
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within 12 months of the date of the irrevocable termination of the
arrangements.  For these purposes, “Change in Control” shall be defined in
accordance with the Treasury Regulations under Code Section 409A.

(c)The Bank may terminate the Plan provided that: (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of



--------------------------------------------------------------------------------

 

the Bank; (ii) all arrangements sponsored by the Bank that would be aggregated
with this Plan under Treasury Regulation 1.409A-1(c) if the Director covered by
this Plan was also covered by any of those other arrangements are also
terminated; (iii) no payments other than payments that would be payable under
the terms of the arrangement if the termination had not occurred are made within
12 months of the termination of the arrangement; (iv) all payments are made
within 24 months of the termination of the arrangements; and (v) the Bank does
not adopt a new arrangement that would be aggregated with any terminated
arrangement under Treasury Regulation 1.409A-1(c) if the Director participated
in both arrangements, at any time within three years following the date of
termination of the arrangement.”

2.Capitalized Terms.  Capitalized terms herein shall have the meanings ascribed
to them in the Plan except as otherwise expressly provided in this Amendment.  

3.Effect of Amendment.  Except and to the extent modified by this Amendment, the
provisions of the Plan shall remain in full force and effect and are hereby
incorporated into and made a part of this Amendment.  

[Signature Page Follows]

 






 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank has executed this Amendment as of the day and year
first written above.

HUDSON VALLEY BANK, N.A.

 

 

 

 

By:

 

 

/S/ JAMES P. BLOSE

 

 

 

 

James P. Blose

 

 

 

 

EVP, General Counsel & Secretary

 



 